               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ZARED KINAH JONES,                  )
                                    )
                Plaintiff,          )
                                    )
          v.                        )        1:19CV930
                                    )
S.A. ALVAREZ, J.M. CHAVEZ,          )
K.R. JOHNSON, F.T. WRIGHT,          )
CITY OF GREENSBORO, WAYNE           )
SCOTT, S.K. FLOWERS,                )
SGT. S.K. WRIGHT, A.G. LEWIS,       )
D.C. FLEMING, D.M. HARMON,          )
J.T. HARRILL, and M.J. MOLSON,      )
                                    )
                Defendants.         )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Presently before this court is a Motion to Dismiss

Plaintiff’s Amended Complaint filed by Defendants S.A. Alvarez,

J.M. Chavez, K.R. Johnson, F.T. Wright, Wayne Scott, S.K.

Flowers, and the City of Greensboro. (Doc. 22.) Also before the

court is a Motion to Dismiss Plaintiff’s Amended Complaint filed

by Defendants A.G. Lewis, D.C. Fleming, D.M. Harmon, J.T.

Harrell and M.J. Molson. (Doc. 37.) On September 18, 2020,

Plaintiff, proceeding pro se, filed a Motion for Extension of

Time to Respond, (Doc. 44), seeking additional time to respond

to Defendants’ Motion to Dismiss, (Doc. 37). This final Motion

to Dismiss was filed in February, 2020, (id.), more than six




    Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 1 of 48
months prior to Plaintiff’s most recent Motion for Extension of

Time. Thus, Plaintiff’s Motion for Extension of Time is

untimely. Moreover, Plaintiff has already responded to

Defendants’ Motion to Dismiss by filing a Response. (Doc. 43).

For these reasons, this motion will be denied.

I.   STATEMENT OF THE FACTS AND PROCEDURAL HISTORY

     A.    Statement of the Facts

     On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020). The facts, taken in

the light most favorable to Plaintiff and as alleged in the

Amended Complaint are as follows.

     Plaintiff alleges that he and three companions arrived in

downtown Greensboro around 10:30 p.m. on September 9, 2016.1

(Amended Compl. (“Am. Compl.” (Doc. 16) at 7.)2 At various times



     1 Although Plaintiff alleges in the Amended Complaint the
dates of “9/10/2016-09/11-2016” as the relevant dates, (Am.
Compl. (Doc. 16) at 6), Plaintiff concedes in his response that
the relevant time period is from 10:30 p.m. on September 9, 2016
through 4:00 a.m. on September 10, 2016, (Doc. 39 at 10). This
court finds that the relevant activity occurred on September 9
and 10, 2016.

     2 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                                   -2-



     Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 2 of 48
after arrival, Plaintiff alleges three unconstitutional

interactions with law enforcement.

     The first interaction occurred on South Elm Street in

downtown Greensboro. (Am. Compl. (Doc. 16) at 7.) Plaintiff

alleges that he was surrounded by Officers Alvarez, Chavez,

Johnson, F.T. Wright, Flowers, S.K. Wright3, Lewis, Fleming,

Harmon, Harrill, and Molson of the Street Team Bike Squad. (Id.)

Plaintiff further alleges that these officers unlawfully

restrained his movement and he was detained and unlawfully

interrogated. (Id.) Plaintiff contends he was required to answer

questions. (Id.) After a prolonged period of time, Plaintiff

alleges he was then granted permission to leave. (Id.) Plaintiff

generally refers to violations of his 14th and 5th Amendment

rights. (See id. at 5.) However, this first law enforcement

interaction is more appropriately construed as a claim of




     3 Plaintiff alleges claims against a defendant identified as
“S.K. Wright.” However, as Defendants point out, there has never
been service upon an individual identified as “S.K. Wright.”
(See Doc. 23 at 3 n.1; Doc. 29; Doc. 38 at 2.) Those claims will
be dismissed without prejudice for failure to effect service of
process as required by Fed. R. Civ. P. 4(m).


                                  -3-



    Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 3 of 48
unconstitutional detention in violation of the Fourth Amendment

prohibition against unreasonable seizure.4

     After being allowed to leave, Plaintiff alleges the second

unconstitutional interaction occurred when these same officers

conducted “unwarranted surveillance” by following Plaintiff for

several blocks on North Elm Street, up until he arrived at his

destination on West McGee Street. (Id.)

     The third interaction occurred after Plaintiff arrived at

his destination on North Elm Street, the “Boiler Room”

establishment. Plaintiff alleges he was assaulted by two unknown

assailants at the Boiler Room. (Id.) Plaintiff alleges two

separate unconstitutional actions by law enforcement during this

interaction at the Boiler Room.

     First, Plaintiff contends he sought assistance from the

officers and was then improperly detained. Plaintiff alleges

that he approached Alvarez and asked for help; at which point he

was told to “Go Away You Dont [sic] Belong Down Here.” (Id.)


     4 Although a court is required to construe pro se pleadings
liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), such
liberal construction does not “undermine Twombly’s requirement
that a pleading contain more than labels and conclusions,”
Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th Cir. 2008)
(citations omitted). Plaintiff’s claim of a Fifth Amendment
violation, or a separate due process violation under the
Fourteenth Amendment, are simply labels which have no basis in
fact as to this first interaction.


                                  -4-



    Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 4 of 48
Plaintiff then approached Johnson and asked for help, though

Johnson initially refused assistance. However, Johnson then

“agreed to adhere to established policy and began an

investigation establishing [Plaintiff’s] role as a

victim/complaining witness.” (Id. at 10.) Johnson then allegedly

walked away with Plaintiff’s driver’s license and refused to

return it. Plaintiff contends he was detained by Johnson’s act

of retaining Plaintiff’s driver’s license. (Id.) Plaintiff also

alleges Johnson detained him by show of authority. (Id.)

    Second, Plaintiff contends he was unconstitutionally

arrested at the Boiler Room by Flowers and Alvarez. Plaintiff

alleges that Flowers approached the door of the Boiler Room,

where a civilian “concoct[ed] or other wise [sic] manufactur[ed]

false evidence.” (Id.) Flowers then ordered Plaintiff to leave.

(Id.) Plaintiff appears to contend that he could not leave as

directed because Johnson still had Plaintiff’s license. (Id.)

Plaintiff alleges that Flowers then committed assault and

battery “by touching and handling [Plaintiff’s] body while

placing [him] under arrest with out [sic] Valid [sic] warrant or

probable cause.” (Id. at 11.) Plaintiff alleges that Alvarez

then obtained a “false warrant” by falsely alleging that

Plaintiff had remained after having been notified not to enter

or remain upon the premises. (Id.) Plaintiff alleges “Officers

                                  -5-



    Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 5 of 48
Alvarez, D.M. Harmon, F.T. Wright, and J.M. Chavez conspired to

and did fabricate false charges,” (id.), and Alvarez and Flowers

conspired to unlawfully arrest Plaintiff. (Id.)5

     This court construes Plaintiff’s claim as to this third

interaction to allege unconstitutional detention with respect to

Johnson, followed by an unconstitutional detention and arrest by

other officers - all in violation of the Fourth Amendment.

Plaintiff asserts these constitutional claims pursuant to 42

U.S.C. § 1983. (Am. Compl. (Doc. 16) at 4-5.)

     B.   Procedural History

     Plaintiff, Zared Kinah Jones, proceeding pro se, brings

this action pursuant to 42 U.S.C. § 1983. Plaintiff filed his

original complaint on September 10, 2019. (Doc. 2.) Plaintiff

filed an Amended Complaint, (Doc. 16), on December 9, 2019, and

named as Defendants the following: the City of Greensboro (“the

City”); Wayne Scott, as the Chief of Police; and Greensboro




     5 Plaintiff alleges in several instances that actions were
directed toward Plaintiff and his “companions.” (See Compl.
(Doc. 16) at 11.) Plaintiff’s allegations with respect to
actions taken toward his “companions” may be somehow relevant to
explain the interactions, but Plaintiff has no standing to
assert claims on behalf of his “companions” and the allegations
of the Amended Complaint are too vague to support a finding as
to whether law enforcement’s actions directed at the
“companions” were proper or improper.


                                  -6-



    Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 6 of 48
Police officers S.A. Alvarez, J.M. Chavez, K.R. Johnson6, F.T.

Wright, S.K. Flowers, A.G. Lewis, D.C. Fleming, D.M. Harmon,

J.T. Harrill, and M.J. Molson. Defendants Alvarez, Chavez, City

of Greensboro, Flowers, Johnson, Scott, and Wright filed a

motion to dismiss. (Doc. 22.) Defendants Fleming, Harmon,

Harrill, Lewis, and Molson also filed a motion to dismiss. (Doc.

37.) Plaintiff has filed a number of additional documents,

including a response, (Doc. 39); an affidavit, (Doc. 40); a

second response, (Doc. 43); and a third response with

accompanying brief, (Docs. 45, 46).

II.   STANDARD OF REVIEW

      Defendants move to dismiss pursuant to Fed. R. Civ. P.

12(b)(6). (Doc. 22 at 1; Doc. 37 at 1.) “To survive a motion to

dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

In other words, the plaintiff must plead facts that “allow[] the

court to draw the reasonable inference that the defendant is


      6Plaintiff identifies an officer as “Jhonson” in the
Amended Complaint. (See, e.g., Doc. 16 at 4, 6, 7.) It appears
the correct spelling of that individual’s name is “Corporal
Korey R. Johnson.” (See Doc. 7 at 4.) This court will use the
spelling of “Johnson” instead of “Jhonson.”


                                    -7-



      Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 7 of 48
liable” and must demonstrate “more than a sheer possibility that

a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556–57).

    When ruling on a motion to dismiss, this court must accept

the complaint’s factual allegations as true. Iqbal, 556 U.S. at

678. Despite this deferential standard, a court will not accept

mere legal conclusions as true, and “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory

statements, [will] not suffice.” Id.

    Pro se plaintiffs are subject to a relaxed pleading

standard. See Estelle v. Gamble, 429 U.S. 97, 106 (1976)

(stating that pro se complaints must be “liberally construed”);

see also Haines v. Kerner, 404 U.S. 519, 520–21 (1972). However,

these plaintiffs must still plead facts that fairly put the

defendant on notice of the nature of the claims and “contain

more than labels and conclusions.” Giarratano v. Johnson, 521

F.3d 298, 304 & n.5 (4th Cir. 2008) (quoting Twombly, 550 U.S.

at 555).

    Defendants Alvarez, Chavez, Johnson, Wright, Scott,

Flowers, and the City of Greensboro filed their motion seeking

dismissal of all claims. (Doc. 22.) Defendants Lewis, Fleming,

Harmon, Harrill, and Molson filed a separate motion to dismiss,

(Doc. 37), which incorporates and joins in the arguments raised

                                  -8-



    Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 8 of 48
by the other Defendants. (See Doc. 38 at 4.) Defendants Lewis,

Fleming, Harmon, and Harrill also raise a separate statute of

limitations argument. (See id.) This court will first address

the arguments that are applicable to all Defendants. The court

will then turn to the separate statute of limitations issue.

III. ANALYSIS

    A.    Plaintiff’s General Claims

          1.    Municipal Liability

    To prevail on a § 1983 claim, Plaintiff must show that he

was deprived of a federal statutory or constitutional right and

that deprivation “was committed under color of state law.” Am.

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50, (1999).

Assuming Plaintiff establishes a prima facie case, municipal

liability will attach only if the deprivation is also caused by

“an official policy or custom.” Carter v. Morris, 164 F.3d 215,

218 (4th Cir. 1999).

    Because section 1983 was not designed to impose
    municipal liability under the doctrine of respondeat
    superior, the “official policy” requirement was
    “intended to distinguish acts of the municipality from
    acts of employees of the municipality, and thereby
    make clear that municipal liability is limited to
    action for which the municipality is actually
    responsible.” Pembaur v. City of Cincinnati, 475 U.S.
    469, 479, 106 S. Ct. 1292, 89 L.Ed.2d 452 (1986).




                                  -9-



    Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 9 of 48
Riddick v. Sch. Bd. of City of Portsmouth, 238 F.3d 518, 523

(4th Cir. 2000). As another district court in this circuit

persuasively explains:

    a municipality is not liable simply because a
    plaintiff “is able to identify conduct attributable to
    the municipality.” Riddick, 238 F.3d at 524. Rather,
    “[t]he plaintiff must also demonstrate that, through
    its deliberate conduct, the municipality was the
    ‘moving force’ behind the injury alleged.” [Bd. of
    Cnty. Comm’rs of Bryan Cnty. v.] Brown, 520 U.S.
    [297,] 404 [1997].

Hill v. Robeson Cnty., 733 F. Supp. 2d 676, 684 (E.D.N.C. 2010).

Specifically, Plaintiff must show that the “municipal decision

reflects deliberate indifference to the risk that a violation of

a particular constitutional or statutory right will follow the

decision.” Brown, 520 U.S. at 411. Plaintiff alleges a series of

acts in his Amended Complaint that implicate individual law

enforcement officers. However, his allegations that the

“Officers named have all been trained and had knowledge of the

law,” (Am. Compl. (Doc. 16) at 7), or that the City “[f]ailed to

insure proper supervision and discipline of Defendant Officers

in their duties,” (id. at 11), are insufficient to plausibly

allege an official policy or custom. These are “‘naked

assertion[s]’ devoid of ‘further factual enhancement,’” and

“[t]hreadbare recitals of the elements of a cause of action,




                                 -10-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 10 of 48
supported by mere conclusory statements.” Iqbal, 556 U.S. at

678. The City of Greensboro’s motion to dismiss will be granted.

          2.   Supervisory Liability

    Similarly, Plaintiff has failed to state a supervisory

liability claim against Defendant Scott as Chief of Police.

Scott was not present when the complained-of activity occurred.

Instead, Plaintiff alleges Scott “failed in his obligations to

control the officers under his authority” and “failed to

discipline Officers in accordance with Directives.” (Am. Compl.

(Doc. 16) at 11.) These allegations are insufficient to

plausibly allege liability as to Scott.

    “[S]upervisory officials may be held liable in certain

circumstances for the constitutional injuries inflicted by their

subordinates . . . premised upon . . . ‘a recognition that

supervisory indifference or tacit authorization of subordinates’

misconduct may be a causative factor in the constitutional

injuries they inflict on those committed to their care.’” Shaw

v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994) (citations omitted).

To establish supervisory liability under § 1983, a plaintiff

must show:

    (1) that the supervisor had actual or constructive
    knowledge that his subordinate was engaged in conduct
    that posed “a pervasive and unreasonable risk” of
    constitutional injury to citizens like the plaintiff;
    (2) that the supervisor’s response to that knowledge

                                 -11-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 11 of 48
    was so inadequate as to show “deliberate indifference
    to or tacit authorization of the alleged offensive
    practices,”; and (3) that there was an “affirmative
    causal link” between the supervisor’s inaction and the
    particular constitutional injury suffered by the
    plaintiff.

Id. at 799 (citations omitted); see also Wilkins v. Montgomery,

751 F.3d 214, 226 (4th Cir. 2014). To establish the first

element of actual or constructive knowledge, “a plaintiff must

show the following: (1) the supervisor’s knowledge of (2)

conduct engaged in by a subordinate (3) where the conduct poses

a pervasive and unreasonable risk of constitutional injury to

the plaintiff.”             Shaw, 13 F.3d at 799.

    The Amended Complaint is devoid of any allegations that

might plausibly establish Police Chief Scott’s actual or

constructive knowledge that any of these officers were engaged

in conduct that posed “a pervasive and unreasonable risk” of

constitutional injury to citizens like Plaintiff. Instead of

allegations within the Amended Complaint, Plaintiff has

submitted several alleged articles and essays with his brief.

(Docs. 39-1 through 39-6.) However, a plaintiff may not amend

his complaint through responsive briefing. Hurst v. District of

Columbia, 681 F. App’x 186, 194 (4th Cir. 2017).

    Even assuming these articles could somehow be incorporated

in the Amended Complaint, these articles are insufficient to


                                 -12-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 12 of 48
establish knowledge of wrongdoing by either Scott or the City of

Greensboro as to constitutional injury. For example, Exhibit A,

(Doc. 39-1), and Exhibit E, (Doc. 39-5), describe allegations

relating to homeless individuals and concerns over proposed city

ordinances, none of which is relevant here. Even if relevant,

none of that information plausibly establishes a pattern or

practice in 2016, when the events described in the Amended

Complaint took place.

    Similarly, the Exhibit B, (Doc. 39-2), is an unverified and

unidentified article describing alleged police abuse from 1969

to 2018. It is insufficient to plausibly establish the knowledge

of wrongdoing necessary to sustain either a supervisory claim

against Scott or a claim against the City of Greensboro.

    In short, none of the submissions, even if they could be

considered by this court as within the scope of the complaint,

plausibly support a claim of supervisory liability as to Scott

or liability as to the City of Greensboro.

    The claims against Scott and the City of Greensboro will be

dismissed.

          3.   Conspiracy Claims

    Plaintiff alleges that “[t]he conspiring to deprive [him]

of [his] rights violated Plaintiff Zared Jones’ rights and

constituted conspiracy to deprive [him] of [his] rights a

                                 -13-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 13 of 48
violation under (34 U.S.C. § 12601),” (Am. Compl. (Doc. 16) at

5), and that various officers “conspired” to fabricate false

charges and unlawfully arrest him, (id. at 11).

    34 U.S.C. § 12601 . . . prohibits certain agencies
    from “[e]ngaging in an unlawful pattern or practice
    . . . that deprives persons of rights, privileges, or
    immunities secured or protected by the Constitution or
    laws of the United States.” 34 U.S.C. § 12601(a).
    However, the statute does not create a private cause
    of action. See id. Instead, the statute only provides
    that the Attorney General “may in a civil action
    obtain appropriate equitable and declaratory relief to
    eliminate the pattern or practice.” 34 U.S.C.
    § 12601(b).

Graham v. Sec’y of the Army, No. 5:17-CV-502-FL, 2018 WL

4623646, at *3 (E.D.N.C. Sept. 26, 2018). Plaintiff’s conclusory

allegation that Defendants’ actions were a violation of 34

U.S.C. § 12601 fails to state a claim.

    With respect to Plaintiff’s allegations of conspiracy, the

Fourth Circuit first applied the intracorporate conspiracy

doctrine to civil rights claims in Buschi v. Kirven, 775 F.2d

1240, 1251-53 (4th Cir. 1985). The intracorporate conspiracy

doctrine recognizes that a corporation cannot conspire with

itself, and the acts of the agent are the acts of the

corporation. Id. at 1251.

    All of the remaining defendants are employees of the

Greensboro Police Department, (Am. Compl. (Doc. 16) at 6), and

all of the actions alleged occurred within the scope of their

                                 -14-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 14 of 48
employment as law enforcement officers, (see generally Am.

Compl. (Doc. 16).) Plaintiff has not alleged that the actions

were outside the scope of their employment as might meet an

exception to the doctrine. See Dowdy v. Pamunkey Reg’l Jail

Auth., Civil Action No. 3:14-cv-003-JAG, 2014 WL 2002227, at *10

(E.D. Va. May 15, 2014) (“The Amended Complaint . . .        alleges

only shortcomings and omissions in those employees’ performance

of their duties — not that they involved themselves in

extracurricular, unauthorized activities.”). In applying the

intracorporate conspiracy doctrine involving law enforcement

officers, another district court in this circuit persuasively

explains:

    plaintiff’s claim fails under the intracorporate
    conspiracy doctrine because Officers Ojeda and Jones
    are agents of a single entity, namely the Leesburg
    Police Department, and thus cannot legally conspire
    with one another. See Buschi v. Kirven, 775 F.2d 1240,
    1252–53 (4th Cir. 1985); see also Locus v.
    Fayetteville State University, 870 F.2d 655 (Table),
    1989 WL 21442 (4th Cir. March 8, 1989) (unpublished
    disposition).

Veney v. Ojeda, 321 F. Supp. 2d 733, 748 (E.D. Va. 2004). This

court finds Plaintiff has failed to state a claim of conspiracy

to violate his constitutional rights under § 1983.




                                 -15-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 15 of 48
    B.    First Interaction with Law Enforcement

          1.   Statute of Limitations

    Defendants argue that the applicable statute of limitations

has run as to the first interaction between Plaintiff and

Defendants, which occurred in downtown Greensboro around 10:30

p.m. on September 9, 2016. (Am. Compl. (Doc. 16) at 7.) While

Defendants make a relatively strong argument that may be borne

out following discovery, after drawing all reasonable inferences

in favor of Plaintiff, this court finds factual issues preclude

dismissal on the basis of the statute of limitations. The facts

do not support a finding as to the date and time of the first

interaction between Plaintiff and Defendants at this stage of

the proceedings.

    This court disagrees with Defendants’ assertion that “[t]he

Amended Complaint specifically alleges that the events in

Paragraph 1 took place ‘around 10:30 pm.’” (Doc. 23 at 12.)

Instead, the Complaint alleges Plaintiff “arrived on [S]outh Elm

Street . . . in downtown [G]reensboro around 10:30 pm with three

companions.” (Am. Compl. (Doc. 16) at 7.) For purposes of this

motion, this court finds Plaintiff arrived in downtown

Greensboro at 10:30 p.m. – however, the Amended Complaint does

not provide sufficient facts to determine whether the initial



                                 -16-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 16 of 48
encounter between Plaintiff and Defendants took place on

September 9 or September 10.

    Defendants point out that the original complaint states

that the date and time the events took place was “09/10/2016

around 12:30 AM.” (Doc. 2 at 5.) While there may be a dispute

over the actual time of the relevant events, this court finds an

issue of fact exists as to whether the first alleged seizure

took place on September 9 or September 10, 2016. Defendants’

motion to dismiss the claims arising from the first encounter

based upon the applicable statute of limitations is predicated

upon a factual finding that the initial interaction took place

on September 9, 2016. That may ultimately prove to be true, but

this court cannot find, at this point in the proceedings,

whether the initial interaction took place on September 9 or 10.

The motion will be denied.

          2.   Bystander Liability

    Plaintiff also asserts a claim alleging that Defendants

“failed to intervene and protect [him] from constitutional

violations by fellow officers.” (Am. Compl. (Doc. 16) at 11.)

This court construes the Amended Complaint to allege a § 1983

bystander liability claim.

    The Fourth Circuit has adopted the following standard in

determining whether bystanding officers are required to act:

                                 -17-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 17 of 48
    an officer may be liable under § 1983, on a theory of
    bystander liability, if he: (1) knows that a fellow
    officer is violating an individual’s constitutional
    rights; (2) has a reasonable opportunity to prevent
    the harm; and (3) chooses not to act.

Randall v. Prince George’s Cnty., 302 F.3d 188, 204 (4th Cir.

2002) (footnote omitted).

    This court has found that Plaintiff’s claim as to an

unconstitutional detention in his initial confrontation with law

enforcement should not be dismissed on statute of limitations

grounds, and Defendants Alvarez, Chavez, Johnson, F.T. Wright,

Flowers, Lewis, Fleming, Harmon, Harrill, and Molson do not

challenge the substantive claim on the merits. These officers

are all part of the alleged unconstitutional detention as

described by Plaintiff. (Am. Compl. (Doc. 16) at 7 (“officers .

. . [s]urrounded my companions and I. By doing so they did by

show of authority block my free passage . . . . Officers . . .

did by show of authority surrounded me and demanded personal and

[p]rivate answers/information.”).) It is premature to attempt to

determine, as a factual matter, which officers may have

conducted the detention, which officers may have been merely

bystanders, whether reasonable suspicion existed, or whether any

detention was in fact unconstitutional. Plaintiff has alleged

facts, presently unchallenged, that the officers violated his

constitutional rights by detaining Plaintiff, that all officers

                                 -18-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 18 of 48
had a reasonable opportunity to prevent the harm, and that any

bystanding officers did not act. The motion to dismiss the

bystander claim will therefore be denied as to a claim of an

unlawful detention.

    C.    Second Interaction with Law Enforcement

    Defendants argue Plaintiff’s allegations of “unwarranted

surveillance” do not state a constitutional claim. Defendants

argue any surveillance did not amount to a seizure, see

California v. Hodari D., 499 U.S. 621 (1991), and there was no

search because “police may see what may be seen ‘from a public

vantage point where they have a right to be,’” see Florida v.

Riley, 488 U.S. 445, 449 (1989) (quoting California v. Ciraolo,

476 U.S. 207, 213 (1986)). (Doc. 23 at 15-16.) This court

agrees.

    The Fourth Amendment only prohibits unreasonable searches

and seizures. Pennsylvania v. Mimms, 434 U.S. 106, 108-09

(1977). “What a person knowingly exposes to the public . . . is

not a subject of Fourth Amendment protection.” Katz v. United

States, 389 U.S. 347, 351 (1967). “[N]o Fourth Amendment search

occurs if a police officer makes observations while in a public

place or open field, even if the objects he observes lie within

an area protected by the Fourth Amendment. Reeves v. Churchich,

484 F.3d 1244, 1254 (10th Cir. 2007).

                                 -19-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 19 of 48
    Plaintiff’s claim of “unwarranted surveillance” fails to

allege the violation of any constitutional right. Because none

of Plaintiff’s rights were implicated by law enforcement

officers following and watching him on a public street, this

claim will be dismissed.

    D.      Third Interaction with Law Enforcement

            1.   Qualified Immunity for Johnson’s Seizure of the
                 License

    Defendants argue Johnson is entitled to qualified immunity

as to the third interaction with law enforcement. Plaintiff

complained about an assault, and Johnson agreed to investigate.

As part of that investigation, Johnson took Plaintiff’s driver’s

license. This court finds Plaintiff has failed to allege an

unconstitutional action by Johnson, but in the alternative, this

court agrees Defendant Johnson is entitled to qualified

immunity.

    Plaintiff alleges he was unconstitutionally seized when

Johnson took the license and refused to return it. However, this

interaction began as a consensual police encounter: Plaintiff

sought Johnson’s assistance with reporting an assault. (See Am.

Compl. (Doc. 16) at 10 (“I approached Defendant Cpl. S.K.

Johnson. I pleaded for help after my assault. . . . After

denying several requests for help Defendant agreed to adhere to


                                 -20-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 20 of 48
established policy and began an investigation.”).) As part of

the interaction, Johnson requested Plaintiff’s license. (Id.)

Plaintiff alleges that he requested return of the license,

thereby revoking his consent. However, Plaintiff’s conclusory

allegation that the driver’s license was “no longer needed

making the seizure unnecessary,” (id.), is an unsupported

conclusion, for which no deference is required. Plaintiff

requested police assistance; absent some allegation of fact, he

cannot turn the act of assistance into an unconstitutional

detention.

    Even assuming that Johnson did improperly detain Plaintiff,

qualified immunity protects government officials “from liability

for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which

a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982). In deciding whether a government official

is entitled to qualified immunity, this court must determine

both whether (1) there was a violation of a person’s

constitutional right and (2) whether the right was “clearly

established,” such that a reasonable officer would know his

conduct was unlawful. Saucier v. Katz, 533 U.S. 194, 202 (2001).

The doctrine of qualified immunity “gives government officials

breathing room to make reasonable but mistaken judgments,” and

                                 -21-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 21 of 48
“protects ‘all but the plainly incompetent or those who

knowingly violate the law.’” Ashcroft v. al-Kidd, 563 U.S. 731,

743 (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).

    In Saucier, the Supreme Court required that courts first

analyze the threshold question of whether a constitutional right

had been violated before turning to the question of whether the

right was “clearly established.” Saucier, 533 U.S. at 201. Since

then, the Supreme Court has loosened the strict sequential

analysis of Saucier, allowing courts to exercise discretion in

which analysis to take up first. Pearson v. Callahan, 555 U.S.

223, 236 (2009). However, even as it receded from Saucier, the

Pearson Court recognized the benefits of first determining

whether a constitutional violation occurred before turning to

whether the right was clearly established, since it “often may

be difficult to decide whether a right is clearly established

without deciding precisely what the existing constitutional

right happens to be.” Pearson, 555 U.S. at 236 (internal

quotation marks omitted).

    This court finds the allegations are insufficient to

establish that a constitutional violation occurred. Plaintiff

acknowledges that Johnson “requested [his] Drivers License to

retrieve necessary information.” (Am. Compl. (Doc. 16) at 10.)

Plaintiff offers no facts as to how long Johnson held his

                                 -22-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 22 of 48
driver’s license, what he was doing with the license, or facts

supporting the allegation that Johnson held the license for an

unconstitutionally long period of time. Plaintiff must plead

facts that fairly put Defendant on notice of the nature of the

claims and “contain more than labels and conclusions.”

Giarratano, 521 F.3d at 304 & n.5 (quoting Twombly, 550 U.S. at

555). Although Plaintiff claims, in a conclusory fashion, that

Johnson’s retention of the driver’s license was “no longer

needed making the seizure unnecessary,” Plaintiff offers no

facts to support this conclusion. Plaintiff fails to explain how

or why the interaction should have ended simply because he may

have desired such a result, nor does Plaintiff allege any

specific duration of time that might explain why the detention

was unconstitutional. This court finds Plaintiff has failed to

plausibly allege an unconstitutional detention as opposed to a

voluntary interaction. “[T]he law ordinarily permits police to

seek the voluntary cooperation of members of the public in the

investigation of a crime.” Illinois v. Lidster, 540 U.S. 419,

425 (2004). Because Plaintiff has failed to plausibly allege a

constitutional violation, qualified immunity applies as to any

detention of Plaintiff resulting from Johnson’s continued

possession of the driver’s license.



                                 -23-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 23 of 48
    Even assuming Plaintiff plausibly alleges a detention, the

officer is still entitled to qualified immunity in the second

prong of analysis. In determining whether a right was “clearly

established,” the “contours of the right must be sufficiently

clear that a reasonable official would understand that what he

is doing violates that right.” Anderson v. Creighton, 483 U.S.

635, 640 (1987). The Fourth Amendment applies “whenever a police

officer accosts an individual and restrains his freedom to walk

away.” Terry v. Ohio, 392 U.S. 1, 16 (1968). The Fourth

Amendment prohibition against unreasonable seizures includes

“brief investigatory stops.” United States v. Kehoe, 893 F.3d

232, 237 (4th Cir. 2018), cert. denied, ____ U.S. ____, 139

S. Ct. 842 (2019). However, the facts alleged by Plaintiff do

not fit into the traditional reasonable suspicion analysis, as

the alleged interaction between Johnson and Plaintiff began when

Plaintiff “approached Defendant Cpl. S.K. Johnson” and “pleaded

for help”. (Am. Compl. (Doc. 16) at 10.) Plaintiff contends that

the resulting seizure, (id.) (“ordering me to move and remain in

one spot against my will, without a warrant or probable cause”),

was unconstitutional.




                                 -24-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 24 of 48
          2.   Qualified Immunity for Johnson’s Alleged
               Detention of Plaintiff

    Plaintiff’s claim of an unconstitutional detention, as

alleged, implicates the authority of law enforcement to detain

an individual complaining of criminal activity rather than one

suspected of criminal activity. (See e.g., Am. Compl. (Doc. 16)

at 7 (“with tears in my eyes I [d]esperately [p]leaded for help

as I was just assaulted and brutalized”).) Assuming Plaintiff’s

interaction with law enforcement did in fact move from a

voluntary act to a detention by Johnson, it was “less intrusive

than a traditional arrest.” Brown v. Texas, 443 U.S. 47, 50

(1979).

    Consideration of the constitutionality of such
    seizures involves a weighing of the gravity of the
    public concerns served by the seizure, the degree to
    which the seizure advances the public interest, and
    the severity of the interference with individual
    liberty.

Id. at 50-51 (internal citations omitted). Applying these

factors to determine the reasonableness of Johnson’s alleged

detention, this court finds Plaintiff’s allegations establish

the reasonableness of Johnson’s actions. See e.g., Lidster, 540

U.S. at 427. Plaintiff’s interaction with Johnson did not

involve an arbitrary invasion by an officer in the field;

Plaintiff sought intervention by law enforcement.



                                 -25-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 25 of 48
    With respect to the first factor, the relevant public

concern was substantial. Plaintiff claimed to have been the

victim of a brutal assault in the Boiler Room. As to the second

factor, Johnson’s detention of Plaintiff advanced the public

interest. The detention permitted Johnson to investigate the

allegations by first identifying Plaintiff. (Am. Compl. (Doc.

16) at 10) (“Defendant requested [his] Drivers License to

retrieve necessary information.”).) As to the third factor,

accepting Plaintiff’s allegations as true that he was detained

and commanded to remain in a specified spot, Plaintiff fails to

plausibly allege Johnson’s actions amounted to anything other

than a minimal interference with his liberty.

    This court therefore finds, first, that Plaintiff has

failed to plausibly allege he was involuntarily detained by

Johnson. Even assuming Johnson detained Defendant by retaining

his driver’s license and requiring Defendant to remain in a

particular spot, that detention has not been plausibly alleged

by Plaintiff to be unconstitutional. Second, even assuming that

an unconstitutional detention took place, this court finds there

is no clearly established right that would make it clear to a

law enforcement officer how long Johnson could detain Plaintiff

or retain his driver’s license while the investigation Plaintiff

requested was ongoing.

                                 -26-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 26 of 48
     This court finds Johnson is entitled to qualified immunity,

and this claim as to Johnson will be dismissed.

     E.   Third Interaction with Law Enforcement

          1.   Unconstitutional Arrest

     Defendants argue that Plaintiff’s unconstitutional arrest

claim is subject to dismissal. Plaintiff appears to allege that

an arrest occurred by Flowers “touching and handling

[Plaintiff’s] body while placing [him] under arrest, without

Valid warrant, or probable cause, or notifying [him] of Miranda

rights.”7 (Am. Compl. (Doc. 16) at 11.) Plaintiff alleges a false

warrant was issued, which claimed that Plaintiff remained on the

premises of the Boiler Room after being told not to by a person

in charge of the premises. (Id.)




     7This court agrees with Defendants that Plaintiff has not
stated a claim for failure to provide Miranda rights. (Doc. 23
at 22 (“When an allegedly coercive interrogation occurs but the
fruits of that interrogation are never admitted in court, there
is no Fifth Amendment violation, and therefore, no viable § 1983
claim. Burrell v. Virginia, 395 F.3d 508, 513-14 (4th Cir. 2005)
(citing Chavez v. Martinez, 538 U.S. 760 (2003)).”).


                                 -27-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 27 of 48
    Relying upon the actual warrants,8 (Doc. 12-1 at 2-3),

Defendants argue Plaintiff was in fact arrested for two

offenses. One of those offenses is the aforementioned trespass,

alleged by Plaintiff to have been false. A second offense was

also charged in the warrant, a violation of N.C. Gen. Stat.

14-444: appearing intoxicated in a public place and acting in a

disruptive manner (hereinafter referred to as “public

intoxication”). The second offense is not addressed by Plaintiff

in the Amended Complaint. (See Doc. 23 at 20-22; Doc. 12-1 at

2-3.)

    This court finds, first, that it may consider the warrant

as filed by Defendants without converting the motion to dismiss

to a motion for summary judgment. A court dealing with a motion

to dismiss may only consider “public records, documents central

to plaintiff’s claim, and documents sufficiently referred to in

the complaint”; even with those types of materials, a court may

only consider them “so long as the authenticity of these



    8  Defendants originally filed a copy of the warrants with
their original brief. (Doc. 12-1.) Though Defendants did not
file them again as exhibits, Defendants reference and discuss
the warrants in their subsequent brief with this court. (Doc. 23
at 4.) Plaintiffs have not raised any objection to the
authenticity or accuracy of the documents, and this court will
therefore utilize the warrants as originally filed in its
analysis.


                                 -28-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 28 of 48
documents is not disputed.” Stewart v. Johnson, 125 F. Supp. 3d

554, 558 (M.D.N.C. 2015) (quoting Witthohn v. Fed. Ins. Co., 164

F. App’x 395, 396 (4th Cir. 2006) (per curiam)); see also Gasner

v. Cnty. of Dinwiddie, 162 F.R.D. 280, 282 (E.D. Va. 1995)

(noting that the use of such materials has “but one limitation:

the document must be of unquestioned authenticity”). Plaintiff

does not question the authenticity of the warrant as submitted.

This court will therefore consider the warrant without

converting the motion to one for summary judgment.

       Defendants contend that since Plaintiff has not challenged

or made any allegation of irregularity as to the public

intoxication offense specifically, (see generally Am. Compl.

(Doc. 16)), this court can find that offense sufficient to

require dismissal of Plaintiff’s unconstitutional arrest claim.

In response, Plaintiff argues that he “did state in 12 of claims

that the warrant sworn out by Defendant S.A. Alvarez was false,

which means Plaintiff is alleging that all charges held within

the Warrant where [sic] false which included Intoxication and

Disruptive in public and trespassing charges.” (Doc. 39 at 14-

15.)

       This court disagrees with Plaintiff. After careful review,

this court finds Plaintiff has not alleged in the Amended

Complaint any facts which specifically address the public

                                 -29-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 29 of 48
intoxication offense. Because a plaintiff may not amend his

complaint through responsive briefing, Hurst, 681 F. App’x at

194, this court declines to find Plaintiff has alleged the

public intoxication offense was “false.” Nevertheless, for the

reasons explained hereafter, this court is constrained to find

the allegations of the Amended Complaint are sufficient to

require that Defendants’ motion be denied as to this issue.

While discovery and the presentation of evidence may prove

matters entirely different from Plaintiff’s allegations, the

face of the warrant and the dispute over the information that

contributed to it preclude dismissal at this stage.

    The Fourth Amendment protects “against unreasonable

searches and seizures.” U.S. Const. amend. IV. “An arrest is a

seizure of the person.” Wilson v. Kittoe, 337 F.3d 392, 398 (4th

Cir. 2003) (quoting Rogers v. Pendleton, 249 F.3d 279, 290 (4th

Cir. 2001)). “‘[T]he general rule [is] that Fourth Amendment

seizures are “reasonable” only if based on probable cause’ to

believe that the individual has committed a crime.” Bailey v.

United States, 568 U.S. 186, 192 (2013) (quoting Dunaway v. New

York, 442 U.S. 200, 213 (1979)). Warrantless arrests are

“reasonable under the Fourth Amendment where there is probable

cause to believe that a criminal offense has been or is being

committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004).

                                 -30-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 30 of 48
    With respect to § 1983 claims based on arrests without

probable cause, “[w]here . . . an arrest is based on probable

cause, it cannot result in a constitutional violation. And in

the absence of a constitutional violation, qualified immunity

applies and the court need not address whether the

constitutional right in question was clearly established.”

Cranford v. Kluttz, 278 F. Supp. 3d 848, 873 (M.D.N.C. 2017)

(quoting Swick v. Wilde, No. 1:10-cv-303, 2012 WL 3780350, at *9

(M.D.N.C. Aug. 31, 2012)); see also Durham v. Horner, 690 F.3d

183, 190 (4th Cir. 2012) (finding probable cause for the arrest

and thus no “essential constitutional violation underlying 1983

claim”); Sowers v. City of Charlotte, No. 3:14-cv-523-RJC-DCK,

2015 WL 8491498, at *4 (W.D.N.C. Dec. 9, 2015) (“Because the

officers had probable cause, Plaintiff’s arrest was valid, and

there was no violation of his constitutional rights. There is

accordingly no basis for a finding of any liability on the part

of the defendant officers under federal or state law.”).

    The critical inquiry is whether the facts establish

probable cause for the arrest. “Probable cause to justify an

arrest means facts and circumstances within the officer’s

knowledge that are sufficient to warrant a prudent person, or

one of reasonable caution, in believing, in the circumstances

shown, that the suspect has committed . . . an offense.” Cahaly

                                 -31-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 31 of 48
v. Larosa, 796 F.3d 399, 407 (4th Cir. 2015) (quoting Michigan

v. DeFillippo, 443 U.S. 31, 37 (1979) (internal quotation marks

omitted)). Probable cause requires an evaluation of the “facts

and circumstances within the officer’s knowledge” and permits

the drawing of reasonable inferences from those facts and

circumstances. United States v. Humphries, 372 F.3d 653, 657–58

(4th Cir. 2004).

    Warrants for arrest must also be supported by probable

cause. U.S. Const. amend. IV. Of course, “obtaining an arrest

warrant does not provide per se evidence” that the warrant was

proper or that the officer was objectively reasonable in

believing it so. Torchinsky v. Siwinski, 942 F.2d 257, 262 (4th

Cir. 1991).

         A party challenging the veracity of a warrant
    application must show that the officer(s) deliberately
    or with a “reckless disregard for the truth” made
    material false statements in the warrant application,
    or omitted from that application “material facts with
    the intent to make, or with reckless disregard of
    whether they thereby made, the [application]
    misleading.”

Humbert v. Mayor & City Council of Baltimore City, 866 F.3d 546,

556 (4th Cir. 2017) (quoting Franks v. Delaware, 438 U.S. 154,

171 (1978), and United States v. Colkley, 899 F.2d 297, 300 (4th

Cir. 1990)). A plaintiff may demonstrate reckless disregard by

submitting evidence of an “officer acting ‘with a high degree of


                                 -32-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 32 of 48
awareness of [a statement’s] probable falsity,’ meaning that

‘when viewing all the evidence, the affiant must have

entertained serious doubts as to the truth of his statements or

had obvious reasons to doubt the accuracy of the information he

reported.’” Id. (quoting Miller v. Prince George’s Cnty., 475

F.3d 621, 627 (4th Cir. 2007)). Nevertheless, “[r]easonable law

enforcement officers are not required to exhaust every

potentially exculpatory lead or resolve every doubt about a

suspect’s guilt before probable cause is established.” Wadkins

v. Arnold, 214 F.3d 535, 541 (4th Cir. 2000) (citation omitted).

    Moreover, a plaintiff must demonstrate that the false

statement or omission is material, ‘that is, necessary to the

[neutral and disinterested magistrate’s] finding of probable

cause.’” Humbert, 866 F.3d at 556 (quoting Miller, 475 F.3d at

628). When determining whether the false statement is material,

this court is required to “excise the offending inaccuracies and

insert the facts recklessly omitted, and then determine whether

or not the corrected warrant affidavit would establish probable

cause.” Miller, 475 F.3d at 628 (internal quotations marks and

citation omitted).

    In North Carolina, under N.C. Gen. Stat. § 15A-304(d), “[a]

judicial official may issue a warrant for arrest only when he is

supplied with sufficient information, supported by oath or

                                 -33-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 33 of 48
affirmation, to make an independent judgment that there is

probable cause to believe that a crime has been committed and

that the person to be arrested committed it.”

    Defendants argue that because the arrest and detention of

Plaintiff was a single incident and at least one of the offenses

has not been alleged to lack probable cause, Plaintiff’s Fourth

Amendment claim must fail. (See Doc. 23 at 21.) This court

agrees with Defendants that the existence of probable cause as

to the public intoxication offense likely vitiates a claim of an

unconstitutional arrest for the reasons explained in Linn v.

Garcia, 531 F.2d 855, 862 (8th Cir. 1976), and Mills v. Hassan,

Civil Action No. GLR-18-562, 2019 WL 7049567 (D. Md. Dec. 23,

2019). (See Doc. 23 at 21.) However, as explained above, the

central issue is not whether Plaintiff was guilty or not guilty,

but whether probable cause existed. In conducting that analysis,

if, as here, a plaintiff alleges the inclusion of false

information as to probable cause, it is necessary to excise that

false information and determine whether the remaining

information is sufficient to establish probable cause. See

Miller, 475 F.3d at 627.

    It is not clear upon what information the officers and the

Magistrate may have relied in determining probable cause for the

public intoxication offense from the face of the warrant. More

                                 -34-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 34 of 48
specifically, it is not clear from the warrant how any false

statements, as alleged in the Amended Complaint as to the

trespassing offense, might have affected the finding of probable

cause by the Magistrate as to the public intoxication offense.

Therefore, factual issues exist requiring that these issues be

resolved at summary judgment or trial rather than this stage of

the proceedings.

    Plaintiff details the alleged falsity of the information

describing the trespassing offense. (Am. Compl. (Doc. 16) at

10.) The warrant itself does not explain the facts clearly

enough for this court to determine what facts constituted

probable cause as to which offense, in light of Plaintiff’s

allegations as to those false statements alleged.

    N.C. Gen. Stat. § 14-444 makes it unlawful for any person

in a public place to be intoxicated and disruptive, with

disruptive specifically defined as “otherwise preventing or

interfering with access to or passage across a sidewalk . . .”

N.C. Gen. Stat. § 14-444(a)(2). “Intoxicated” is defined as “the

condition of a person whose mental or physical functioning is

presently substantially impaired as a result of the use of

alcohol.” N.C. Gen. Stat. § 14-443(2). “[M]ere public

intoxication standing alone [is] no longer to be considered

unlawful and further, that for there to be a chargeable offense,

                                 -35-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 35 of 48
the intoxicated person must be disruptive in one or more of the

ways described in G.S. 14-444(a), subsection (1) through (5).”

State v. Cooke, 49 N.C. App. 384, 390, 271 S.E.2d 561, 565

(1980).

    Although the warrant makes clear that Plaintiff was

disruptive in that he “did interfere with passage across a

sidewalk,” it is not clear from the warrant what relationship,

if any, exists between the facts known to the officers and later

provided to the Magistrate as to the trespassing offense and the

public intoxication offense. It is not clear whether those facts

are separate and independent of each other. For example, it is

not clear whether the sidewalk upon which Plaintiff interfered

with passage was part of the Boiler Room property. Nor can the

court determine from the facts alleged and presented whether the

officers and the Magistrate relied upon Plaintiff’s conduct in

refusing to leave the Boiler Room in support of a finding of

probable cause to believe Plaintiff was intoxicated.

    At this stage of the proceedings, this court is required to

accept the complaint’s factual allegations as true, Iqbal, 556

U.S. at 678, and “the complaint, including all reasonable

inferences therefrom, [is] liberally construed in the

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

                                 -36-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 36 of 48
2004) (citation omitted). Thus, although Plaintiff has not at

this stage specifically challenged the truth or accuracy of the

public intoxication offense by allegations in the Amended

Complaint, Plaintiff has alleged that certain facts contained in

the warrant and attributed to the officers were false. Because

Plaintiff has alleged the use of false statements in relation to

obtaining the warrant, the record at this stage is insufficient

to establish the facts supporting probable cause as to either

offense - as those facts which might support a finding of

probable cause by the officers and the Magistrate are not before

the court. As a result, this court cannot determine, as a matter

of law, whether probable cause existed for the public

intoxication offense that is entirely separate from the

allegedly false statements. See Miller, 475 F.3d at 627.

    This court therefore finds that the motion to dismiss will

be denied as to Plaintiff’s claim of an unconstitutional arrest,

but only as to Alvarez and Flowers. Plaintiff alleges

specifically that Flowers touched and handled him “while placing

[Plaintiff] under arrest, without valid warrant or probable

cause.” (Am. Compl. (Doc. 16) at 11.) Plaintiff further alleges

Flowers “transferred custody . . . to Alvarez” and that Alvarez

“falsely swore and . . . alleg[ing] under oath” as to the

trespassing charge. (Id.) Plaintiff’s allegations as to the

                                 -37-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 37 of 48
remaining officers, including Johnson, are neither clear nor

supported by facts sufficient to plausibly allege their

participation in an unconstitutional arrest. Any claims as to

those officers as to an unconstitutional arrest will be

dismissed.

          2.   Bystander Liability

    With respect to the alleged unconstitutional arrest, this

court has found Plaintiff has stated a claim as to Alvarez and

Flowers, the officers participating in the arrest itself.

As to the remaining Defendants, Plaintiff fails to allege facts

from which it may be plausibly inferred that other officers (1)

had specific knowledge of any other officers’ alleged

unconstitutional conduct and (2) could have had a reasonable

opportunity to prevent the same. See Everette v. White, No.

4:14-CV-34-FL, 2015 WL 847194, at *6 (E.D.N.C. Jan. 16, 2015).

As to this claim, Plaintiff has failed to allege facts which

establish a claim under a theory of bystander liability as to

Plaintiff’s arrest. The motion to dismiss will be granted as to

this theory.

    F.    Motion to Dismiss Amended Complaint Defendants

    Defendants Lewis, Fleming, Harmon, Harrill, and Molson were

not named in the original complaint filed on September 10, 2019.

(Doc. 2.) Instead, these Defendants (hereinafter “Am. Compl.

                                 -38-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 38 of 48
Defendants”) were not named until the filing of the Amended

Complaint. (Am. Compl. (Doc. 16).) The Am. Compl. Defendants

contend that they did not have notice of the original complaint

and the allegations as to the Am. Compl. Defendants do not

relate back to the filing of the original Complaint. (See Doc.

38 at 5-9.)

    The statute of limitations for claims brought pursuant to

§ 1983 in North Carolina is three years. Nat’l Advert. Co. v.

City of Raleigh, 947 F.2d 1158, 1161-62 (4th Cir. 1991).

Plaintiff’s claims arose on September 9 or 10, 2016; the statute

of limitations therefore ran on September 9 or 10, 2019.

Plaintiff filed his original complaint in this court on

September 10, 2019. (Doc. 2.) Plaintiff filed the Amended

Complaint in this court in December 2019, adding the additional

Am. Compl. Defendants. (Am. Compl. (Doc. 16).) Because December

2019 falls outside the applicable statute of limitations, this

court must determine whether the claims against the Am. Compl.

Defendants relates back to the filing of the original complaint

on September 10, 2019.

    The actual date of the filing of the Amended Complaint in a

form sufficient to provide public notice is complex. When a

document is actually entered on the public record in CM/ECF, the

document is file-stamped, while a receipt is also generated as

                                 -39-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 39 of 48
to the filing. That receipt is accessible by clicking on the

silver dot next to the document number. The hand stamp on the

Amended Complaint reflects that Plaintiff delivered it to the

Clerk on December 9, 2019, around 4:00 p.m. or perhaps slightly

later. (See Am. Compl. (Doc. 16) at 1.) That date is the

official file date. However, the Clerk did not enter the Amended

Complaint on the public docket until 12/12/2019 at 1:04 p.m.

(See Receipt (Doc. 16).) Under these circumstances, although the

Amended Complaint is deemed filed on December 9, 2019, none of

the parties received actual notice of the Amended Complaint

until on or after December 12, 2019, more than 90 days from the

date of the original complaint. Plaintiff, in response to the

Am. Compl. Defendants’ motion, has not provided any evidence or

information to suggest he provided actual notice of the Amended

Complaint to anyone prior to December 12, 2019. (See Docs. 40,

43.) Service of the Am. Compl. Defendants was not effected until

January 13, 2020, and February 6, 2020. (Docs. 25-28, 30.)

    Fed. R. Civ. P. 15 describes the circumstances under which

an amendment may relate back to the original pleading, in this

case the complaint:

    (c)   Relation Back of Amendments.

         (1) When an Amendment Relates Back. An amendment
    to a pleading relates back to the date of the original
    pleading when:

                                 -40-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 40 of 48
               (A) the law that provides the applicable
     statute of limitations allows relation back;

               (B) the amendment asserts a claim or
     defense that arose out of the conduct, transaction, or
     occurrence set out - or attempted to be set out - in
     the original pleading; or

               (C) the amendment changes the party or the
     naming of the party against whom a claim is asserted,
     if Rule 15(c)(1)(B) is satisfied and if, within the
     period provided by Rule 4(m) for serving the summons
     and complaint, the party to be brought in by
     amendment:

                    (i) received such notice of the action
     that it will not be prejudiced in defending on the
     merits; and

                    (ii) knew or should have known that the
     action would have been brought against it, but for a
     mistake concerning the proper party’s identity.9

Fed. R. Civ. P. 15(c)(1)(A)-(C). Rule 15(c) “mandates relation

back once the Rule’s requirements are satisfied; it does not

leave the decision whether to grant relation back to the

district court’s equitable discretion. See Rule 15(c)(1) (‘An

amendment . . . relates back . . . when’ the three listed

requirements are met (emphasis added)).” Krupski v. Costa

Crociere S. p. A., 560 U.S. 538, 553 (2010). The Fourth Circuit


     9 This court has included Rule 15(c)(1)(C)(ii) to recite the
applicable rule in full, but there is no argument or basis to
conclude that Plaintiff made a mistake concerning the proper
party’s identity within the meaning of Rule 15(c)(1)(C)(ii). The
focus of this analysis is upon Rule 15(c)(1)(C)(i).


                                 -41-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 41 of 48
has confirmed that the language in Rule 15(c) allows the

addition of a party to a complaint as an appropriate “change”

under the Rule. Goodman v. Praxair, Inc., 494 F.3d 458, 469 (4th

Cir. 2007). The Fourth Circuit has explained Rule 15(c) as to

adding a defendant:

         When an amendment seeks to add a defendant, the
    focus turns to the notice to that individual or
    entity. Specifically, as to Rule 15(c)(1)(C)(ii), the
    Supreme Court has clarified, “The question . . . is
    not whether [the amending party] knew or should have
    known the identity of . . . the proper defendant, but
    whether [the potential defendant] knew or should have
    known that it would have been named as a defendant but
    for an error.” Krupski v. Costa Crociere, 560 U.S.
    538, 548, 130 S. Ct. 2485, 177 L.Ed.2d 48 (2010).

Wilkins v. Montgomery, 751 F.3d 214, 224 (4th Cir. 2014).

    Am. Compl. Defendants contend that they did not receive

notice of this action within the time provided by Fed. R. Civ.

P. 15(c).

    Rule 15(c) requires notice within the time provided by Fed.

R. Civ. P. 4(m). Robinson v. Clipse, 602 F.3d 605, 608 (4th Cir.

2010) (“The ‘limitation period’ for purposes of analyzing

whether the newly added defendant received notice and should

have had knowledge of the action is the Federal Rule of Civil

Procedure 4(m) service period.”). The time provided by Rule 4(m)

is within 90 days after the complaint is filed, unless the court

extends the time for good cause. Fed. R. Civ. P. 4(m) (amended


                                 -42-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 42 of 48
from 120 days to 90 days in 2015). The time for serving the

complaint was not extended, nor has Plaintiff demonstrated or

argued good cause exists to extend the time for service. Because

the original complaint was filed on September 10, 2019, notice

to the Am. Compl. Defendants had to occur on or before

December 10, 2019. As noted above, the Amended Complaint was not

filed publicly or served until December 12, 2019, more than 90

days from the date of the filing of the original complaint.

    Am. Compl. Defendants did not receive formal, actual notice

by way of service of process until January 13, 2020 and

February 6, 2020. (Docs. 25-28, 30.) On the record before this

court, the earliest possible date this court could conceivably

find the Am. Compl. Defendants might have received some type of

notice within the meaning of Rule 15 is December 12, 2019, the

date the Amended Complaint was publicly filed. Plaintiff has not

come forward with any evidence or information to suggest he

mailed or otherwise disclosed the Amended Complaint prior to or

after hand-delivery to the Clerk for filing. On the record

before this court, Plaintiff presents no facts to permit a

finding that “within the period provided by Rule 4(m) . . . the

party to be brought in by amendment received such notice of the

action” or “knew or should have known the action would have been

brought against it.” Fed. R. Civ. P. 15(c)(1)(C)(i) and (ii).

                                 -43-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 43 of 48
    There is authority which permits a court to presume notice

within the prescribed time period “when the nature of the claim

is apparent in the initial pleading and the added defendant has

. . . a sufficient identity of interest with the original

defendant . . . .” Western Contracting Corp. v. Bechtel Corp.,

885 F.2d 1196, 1201 (4th Cir. 1989). Am. Compl. Defendants do

not share counsel with the original defendants. See Boatwright

v. Good, No. 1:02CV209-C, 2003 WL 22231194, at *2 (W.D.N.C.

Aug. 6, 2003). Am. Compl. Defendants are not alleged to be

supervisors or to somehow share in an administrative hierarchy

or identity of interest with the previously named defendants.

See Stokes v. Harris, No. 10CV935, 2013 WL 1212788, at *7

(M.D.N.C. Mar. 25, 2013).

    On this record, the court concludes that the Am. Compl.

Defendants “‘received no notice of the action’ . . . within the

[90-day] period set forth in Rule 4(m) and were thus ‘prejudiced

in defending the claim on the merits.’” Wilkins, 751 F.3d at 226

(quoting Fed. R. Civ. P. 15(c)(1)(C)(i)).

    This court has considered whether, on its own motion, it

should toll the 90-day service period to avoid penalizing

Plaintiff for delay caused by the Clerk in entering Plaintiff’s

Amended Complaint in CM/ECF, and thereby on the public record,

as any delay by the Clerk is beyond the control of a pro se

                                 -44-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 44 of 48
plaintiff. See e.g. Robinson, 602 F.3d at 608. For two reasons,

this court declines to take this action.

    First, Plaintiff’s delay in acting to file the Amended

Complaint is not explained, nor is there any reason to find from

this record that a public filing of the Amended Complaint on

December 9, 2019 - or even an extension of the 90-day period to

December 12, 2019 - would provide a basis upon which to find

notice to Am. Compl. Defendants within the time provided by Rule

4(m). It does not appear the delay by the Clerk affected the

analysis in any fashion, and at best, Plaintiff’s delay in

waiting until the last day to file timely is the primary cause

of the absence of any timely notice to the Am. Compl.

Defendants.

    Second, Plaintiff is proceeding pro se, and “the Fourth

Circuit takes the position that its district courts must be

especially solicitous of civil rights plaintiffs. This

solicitude for a civil rights plaintiff with counsel must be

heightened when a civil rights plaintiff appears pro se.”

Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978) (citing

Canty v. City of Richmond, 383 F. Supp. 1396, 1399 (E.D. Va.

1974)). However, “[t]he ‘special judicial solicitude’ with which

a district court should view such pro se complaints does not



                                 -45-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 45 of 48
transform the court into an advocate. Only those questions which

are squarely presented to a court may properly be addressed.”

Weller v. Dep’t of Soc. Servs. for City of Baltimore, 901 F.2d

387, 391 (4th Cir. 1990). Plaintiff has failed to fairly present

any facts or questions with respect to the timeliness of his

Amended Complaint as to the Am. Compl. Defendants, and this

court will not speculate as to these matters. This court is not

an advocate for a pro se plaintiff or any other party.

IV.    CONCLUSION

       For the reasons explained herein,

       IT IS HEREBY ORDERED that the Motion to Dismiss Plaintiff’s

Amended Complaint filed by Defendants S.A. Alvarez, J.M. Chavez,

K.R. Johnson, F.T. Wright, Wayne Scott, S.K. Flowers, and the

City of Greensboro, (Doc. 22), is GRANTED IN PART AND DENIED IN

PART. The motion is GRANTED as to Defendants Wayne Scott and the

City of Greensboro, and all claims as to those two Defendants

will be dismissed.

       The motion to dismiss is DENIED as to the initial claim of

unconstitutional detention by Defendants S.A. Alvarez, J.M.

Chavez, K.R. Johnson, F.T. Wright, and S.K. Flowers. The motion

to dismiss is DENIED as to the bystander liability claim

regarding the initial detention.



                                    -46-



      Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 46 of 48
    The motion to dismiss is DENIED as to Plaintiff’s claim of

unlawful arrest at the Boiler Room as to Defendants Flowers and

Alvarez.

    The motion to dismiss is GRANTED as to all remaining

claims, including conspiracy and bystander liability. The motion

to dismiss is GRANTED as to Plaintiff’s claim of

unconstitutional detention by Defendant K.R. Johnson.

    Three claims remain for resolution at summary judgment or

trial. The first is a claim under 42 U.S.C. § 1983 based upon

allegations of unconstitutional detention by Defendants S.A.

Alvarez, J.M. Chavez, K.R. Johnson, F.T. Wright, and S.K.

Flowers. The second is the related claim as to bystander

liability. The third is the claim under 42 U.S.C. § 1983 based

upon allegations of an unconstitutional arrest by Defendants

S.A. Alvarez and S.K. Flowers.

    IT IS FURTHER ORDERED that the Motion to Dismiss

Plaintiff’s Amended Complaint brought by Defendants D.C.

Fleming, D.M. Harmon, J.T. Harrill, A.G. Lewis, and M.J. Molson,

(Doc. 37), is GRANTED and that all claims as to these Defendants

are dismissed with prejudice.

    IT IS FURTHER ORDERED that the court finds any claims

against a defendant identified as “S.K. Wright” are dismissed



                                 -47-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 47 of 48
without prejudice for failure to effect service of process as

required by Fed. R. Civ. P. 4(m).

    IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension

of Time to Respond, (Doc. 44), is DENIED.

    This the 2nd day of March, 2021.



                                 __________________________________
                                    United States District Judge




                                 -48-



   Case 1:19-cv-00930-WO-JLW Document 48 Filed 03/02/21 Page 48 of 48
